


Exhibit 10.19


THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of February 4, 2011 is entered into by and among the financial institutions
signatory hereto (each a “Lender” and collectively the “Lenders”), BANK OF
AMERICA, N.A., as Agent for the Lenders (in such capacity, “Agent”) and THQ
INC., a Delaware corporation (“Borrower”).
RECITALS
A.    Borrower, Agent and the Lenders have previously entered into that certain
Loan and Security Agreement dated as of June 30, 2009 (as amended, supplemented,
restated and modified from time to time, the “Loan Agreement”), pursuant to
which the Lenders have made certain loans and financial accommodations available
to Borrower. Terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.
B.    Borrower has requested that Agent and the Lenders amend the Loan
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.
C.    Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent's or any
Lender's rights or remedies as set forth in the Loan Agreement is being waived
or modified by the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Loan Agreement.
  
(a)The definition of "Target Liquidity Amount" in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:


"Target Liquidity Amount: as of the last day of each Fiscal Month, the Liquidity
Amount immediately below the corresponding month in the following table:
April
May
June
July
August
September
$60,000,000
$60,000,000
$60,000,000
$40,000,000
$40,000,000
$40,000,000
October
November
December
January
February
March
$30,000,000
$30,000,000
$60,000,000
$100,000,000
$100,000,000
$100,000,000





--------------------------------------------------------------------------------




; provided, however, that the Target Liquidity Amount for the months of January
2011, February 2011 and March 2011 shall be $60,000,000."
(b)Section 6.3 of the Loan Agreement is hereby amended by: (1) adding an “and”
to the end of clause (e) of such Section, (2) deleting the “; and” at the end of
clause (f) of such Section and replacing it with a “.” in lieu thereof, and (3)
deleting clause (g) of such Section.


(c)The first sentence of Section 8.1 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:


"By the 20th day of each Fiscal Month, Borrowers shall deliver to Agent (and
Agent shall promptly deliver same to Lenders) a Borrowing Base Certificate
prepared as of the close of business on the last day of the previous Fiscal
Month, and at such other times as Agent may reasonably request."
(d)The second sentence of Section 8.2.1 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:


"By the 20th day of each Fiscal Month, Borrowers shall deliver to Agent a
detailed aged trial balance of all Accounts prepared as of the close of business
on the last day of the previous Fiscal Month, specifying each Account's Account
Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
supporting information (proof of delivery, copies of invoices and invoice
registers, copies of related documents, repayment histories, status reports and
other information) as Agent may reasonably request."
2.Effectiveness of this Amendment. The following shall have occurred before this
Amendment is effective:


(a)Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.


(b)Representations and Warranties. The representations and warranties set forth
herein must be true and correct.


(c)Work Fee. Agent shall have received a non-refundable work fee in the amount
of twenty-five thousand Dollars ($25,000), which shall be fully earned and due
and payable on the date of this Amendment.


(d)No Default. No event has occurred and is continuing that constitutes an Event
of Default.


(e)Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.


3.Representations and Warranties. Borrower represents and warrants as follows:


(a)Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by Borrower of this Amendment have been
duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.






--------------------------------------------------------------------------------




(b)Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document to which Borrower is a party (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, and is in
full force and effect.


(c)Representations and Warranties. The representations and warranties contained
in each Loan Document to which Borrower is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.


(d)Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.


(e)No Default. No event has occurred and is continuing that constitutes an Event
of Default.


4.Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and arbitration provisions set forth in Section 14.15 of the
Loan Agreement are hereby incorporated in this Amendment by reference.


5.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.


6.Reference to and Effect on the Loan Documents.


(a)Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.


(b)Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Borrower to Agent and the Lenders.




--------------------------------------------------------------------------------






(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of Agent or any Lender under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.


(d)To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.


7.Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Loan Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.


8.Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrower under the Loan Agreement, Borrower hereby acknowledges
and agrees that, as of the date hereof, there exists no right of offset,
defense, counterclaim or objection in favor of Borrower as against Agent or any
Lender with respect to the Obligations.


9.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


10.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


[Remainder of Page Left Intentionally Blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWER
 
THQ INC., a Delaware corporation
 
By:
/s/ Steven M. Tami
 
Name:
Steven M. Tami
 
Title:
VP Finance & Strategic Planning
 





--------------------------------------------------------------------------------






AGENT AND LENDERS
 
BANK OF AMERICA, N.A.,
 
as Agent and as sole Lender
 
By:
/s/ Bobby P.S. Bans
 
Name:
Bobby P.S. Bans
 
Title:
Vice President
 





--------------------------------------------------------------------------------






ACKNOWLEDGEMENT BY GUARANTORS
Dated as of February 4, 2011
Each of the undersigned, being a Guarantor (each a “Guarantor” and,
collectively, the “Guarantors”) under that certain Guaranty and Security
Agreement dated as of June 30, 2009 made in favor of Agent (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”), hereby
acknowledges and agrees to the foregoing Third Amendment to Loan and Security
Agreement and Waiver (the “Amendment”) and confirms and agrees that the Guaranty
is and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that, upon the effectiveness of, and on and
after the date of the Amendment, each reference in such Guaranty to the Loan
Agreement (as defined in the Amendment), “thereunder”, “thereof” or words of
like import referring to the “Loan Agreement”, shall mean and be a reference to
the Loan Agreement as amended or modified by the Amendment. Although Agent has
informed Guarantors of the matters set forth above, and each Guarantor has
acknowledged the same, each Guarantor understands and agrees that Agent has no
duty under the Loan Agreement, the Guaranty or any other agreement with any
Guarantor to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.
 
 
 
LOCOMOTIVE GAMES, INC.,
 
 
 
a California corporation
 
 
 
By:
/s/ Teri Manby
 
 
 
Name:
Teri Manby
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
THQ DIGITAL STUDIOS PHOENIX,
 
 
 
an Arizona corporation
 
 
 
By:
/s/ Teri Manby
 
 
 
Name:
Teri Manby
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
VIGIL GAMES, INC.,
 
 
 
a Texas corporation
 
 
 
By:
/s/ Teri Manby
 
 
 
Name:
Teri Manby
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
VOLITION, INC.,
 
 
 
a Delaware corporation
 
 
 
By:
/s/ Teri Manby
 
 
 
Name:
Teri Manby
 
 
 
Title:
CFO





--------------------------------------------------------------------------------




 
 
 
THQ MARYLAND, INC.,
 
 
 
a Delaware corporation
 
 
 
By:
/s/ Teri Manby
 
 
 
Name:
Teri Manby
 
 
 
Title:
CFO
 
 
 
 
 
 
 
 
THQ WIRELESS, INC.
 
 
 
a Delaware corporation
 
 
 
By:
/s/ Edward L. Kaufman
 
 
 
Name:
Edward L. Kaufman
 
 
 
Title:
Secretary
 
 
 
 
 

























